Citation Nr: 0517445	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of gunshot 
wound, left hip.



ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk




INTRODUCTION

The veteran served on active duty in the U.S. Army from June 
1987 to June 1990, as indicated by his DD Form 214, at the 
conclusion of which he was released from active duty, with 
his service characterized as honorable.  The veteran also 
served as a member of the Texas Army National Guard from June 
1990 until January 1993, as indicated by his NGB Form 22, at 
the conclusion of which he was transferred to the U.S. Army 
Reserve Control Group due to unsatisfactory participation, 
with his service characterized as under honorable conditions.  
In addition, according to written communications from the 
veteran to the RO, he had recent active duty from March 2003 
to March 2004, not yet verified by the service department.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  Army National Guard records reflect that the veteran had          
inactive duty training, consisting of a morning drill, on 
March 20, 1992.

2.  Reports of a civilian police department and a private 
medical facility reflect that the veteran was treated for a 
gunshot wound of the hip in the early morning hours of March 
[redacted], 1992, after he was shot at by two unknown individuals 
while driving in his vehicle on a public street in Dallas, 
Texas.

3.  There is no evidence that the veteran's gunshot wound of 
the hip was sustained in the line of duty during active 
military, naval, or air service.



CONCLUSION OF LAW

Gunshot wound residuals of left hip were not incurred in or 
aggravated in the line of duty during active military 
service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and 
implementing regulations apply to the case at hand.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
medical treatment for the veteran and a police report  which 
documents the date and time of the gunshot wound incident as 
March [redacted], 1992.  Also, in a May 2003 request to the service 
department, VA specifically stated that they "esp[cially] 
need[ed] to know if vet[eran] was on active duty on
3-[redacted]-92."  VA also sent letters in June 2003 to the Adjutant 
General of Texas, the Red Bird Reserve, and to the veteran's 
unit requesting that verifications of all periods of the 
veteran's service be forwarded to the RO.  For reasons 
described in further detail below, the Board finds that a VA 
examination under 38 U.S.C.A. § 5103A(d) is not "necessary" 
in this case.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim by the required "duty to assist" letters sent to 
the veteran in December 2002 and June 2003.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  In these letters, the veteran was also advised to 
submit additional evidence in support of his claim.  The 
Board finds that this instruction is consistent with 38 
C.F.R. § 3.159(b)(1), requiring that VA request a claimant to 
provide any evidence in his or her possession that pertains 
to a claim.

In this case, the RO sent the required letters to the veteran 
before the issuance of the rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service Connection for Residuals of Gunshot Wound

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).




In the current case, the evidence reflects that the veteran 
presented at the emergency room of Methodist Hospital in 
Dallas, Texas, at 12:40 am on March [redacted], 1992, with an 
admitting diagnosis of a gunshot wound to the left hip which 
had been incurred that night.  X-rays showed a foreign body 
embedded in the left femur.  He was later transferred from 
the emergency room and admitted to the hospital at 4:30 am.  
The Nursing Assessment Record shows that there was a small-
caliber gunshot entry wound on the left lateral buttock, with 
no exit wound.  The patient had been drinking.  A nurse's 
note indicates that someone from his family was there and 
inquiring about the situation.  The veteran remained 
hospitalized for treatment of this condition until March 24, 
1992, when he was discharged.  

Accompanying the veteran's claim was an Offense Incident 
Report from the Dallas Police Department, showing that an 
officer was dispatched to investigate an aggravated assault 
on a public street at 12:39 am on March [redacted], 1992.  The 
veteran was apparently the complainant, and told the officer 
that he had been driving in his truck when two individuals 
struck the vehicle, he slowed down, and they opened his truck 
door and began shooting.  He was unable to identify the 
assailants, who were not on the scene when the police 
arrived.  It was further noted that the complainant had been 
admitted to Methodist Hospital.

As the date of onset of the claimed disability is March [redacted], 
1992, the Board has carefully examined the record in order to 
attempt to substantiate the veteran's claim, based upon his 
contention in his August 2004 substantive appeal (VA Form 9), 
that he was on "weekend drill" at the time of the incident.

Service records received in June 2003 do indicate that the 
veteran was a member of the Texas Army National Guard during 
the time period of the documented injury.  It also appears, 
according to documentation prepared by the National Guard in 
July 2004 and received by the RO in August 2004, that the 
veteran's military duty in the year 1992 consisted of 
inactive duty training assemblies on January 18, in the 
morning (AM); February 21 (AM); March 20 (AM); April 3 (AM); 
and August 15, in the morning and afternoon (AM and PM).


Despite several requests from the RO, the veteran has failed 
to identify or provide documentation to show that he was 
acting in the line of duty when he sustained his gunshot 
wound to the left hip around midnight on March [redacted], 1992.  
The evidence shows that he had been on inactive duty training 
with his National Guard unit during the morning of March 20.  
The veteran has supplemented the record with a copy of an 
Army Leave and Earnings Statement (received by VA in April 
2004) which indicates payment to him for National Guard 
service on March 20, 1992.  However, the veteran has not 
provided any additional information to verify a period of 
active or inactive duty on the weekend of March [redacted], 1992, 
other than the documented morning drill with his National 
Guard unit on March 20.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service, as this 
disorder has been found to be sustained at a time that is not 
"active military, naval, or air service" under 38 U.S.C.A. 
§ 101(24), and there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).
 
Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a gunshot wound of 
the left hip, with a fracture, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the

merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of gunshot wound, left hip, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


